DETAILED ACTION
RE: June et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s election with traverse of Group I (claims 48-56) in the reply filed on 7/8/2022 is acknowledged. The traversal is on the ground(s) that the examiner has not established it would be unduly burdensome to search and examine both groups of claims.  This is not found persuasive. MPEP §803 and §808.02 states that a burden can be shown if the examiner shows separate classification, a separate status in the art when they are classifiable together, or a different field of search. In the instant case a burden has been established at least in showing that the inventions of Group I and II are classified separately, and have a separate status.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 48-57 are pending. Claims 1-47 are cancelled. Claim 57 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/8/2022.
4.	Claims 48-56 are under examination.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 6/24/2020 (two IDS) have been considered. 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheung et al. (US 2013/0216528, pub. date: 8/22/2013, effectively filed date: 6/19/2010), in view of Tammana (Human Gene Therapy, 2010, 21:75-86).
Cheung et al. teaches a composition comprising a bispecific humanized antibody that bind GD2 (a tumor antigen) and CD3 ([0004], [0009], example 5, [0340] and claim 25), and a vector encoding the bispecific humanized antibody ([0009]), wherein the vector is a lentiviral vector (RNA) ([0112]). Cheung et al. teaches arming of ex vivo expanded activated T cells with anti-CD3 x anti-GD2 antibody (hu3F8) before infusion for adoptive immunotherapy ([0336]).
Cheung et al. teach a CAR containing a scFv that binds GD2, and a CD3 zeta signaling domain ([0343]) and claims 32-35), and immune cells expressing the CAR. Cheung et al. teaches that the first CARs which incorporated the CD28 costimulatory molecule alongside the CD3[Symbol font/0x7A] chain showed vast improvement over those which expressed the CD3[Symbol font/0x7A] alone ([0343]). 
Cheung et al. does not specifically teach a lentiviral vector encoding the CAR. Cheung et al. does not teach a composition comprising both the lentiviral vector encoding the bispecific antibody and the lentiviral vector encoding the CAR. However, these deficiencies are made up for in the teaching of Tammana.
Tammana et al. teaches transduction of T cells using lentiviral vectors expressing anti-CD19 CAR containing an extracellular CD19 binding domain, a transmembrane domain, an intracellular domain of the CD3[Symbol font/0x7A] chain and either a 4-1BB or a CD28 intracellular domain (costimulatory signaling region) (abstract and Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made a lentiviral vector encoding the CAR and further use the lentiviral vector for transduction of T cells in view of Tammana. One of ordinary skill in the art would have been motivated to do so because Tammana et al. teaches that T cells can be successfully transduced by lentiviral vector (abstract and Fig. 1). One of ordinary skill in the art would have a reasonable expectation of success because Tammana et al. teaches transduction of T cells using lentiviral vector expressing anti-CD19 CAR containing an extracellular CD19 binding domain, a transmembrane domain, an intracellular domain of the CD3[Symbol font/0x7A] chain and either a 4-1BB or a CD28 intracellular domain (costimulatory signaling region) (abstract and Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made and one of ordinary skill in the art would have been motivated to have made a composition comprising both the lentiviral vector encoding the bispecific antibody and the lentiviral vector encoding the CAR because Cheung teaches that both can be used to activate T cells for adoptive T-cell therapy. One of ordinary skill in the art would have a reasonable expectation of success because Cheung teaches a lentiviral vector encoding the bispecific antibody, and teaches immune cells expressing the CAR, and Tammana et al. teaches that T cells can be transduced by lentiviral vectors (abstract and Fig. 1). 
Both the lentiviral vector encoding the bispecific antibody and the lentiviral vector encoding the CAR are taught by the prior art to be useful for transducing T cells for adoptive T cell therapy.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960).

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9.	Claims 48-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,696,749, in view of Tammana (Human Gene Therapy, 2010, 21:75-86).
Claims 1-19 of U.S. Patent No. 10,696,749 disclose an isolated cell comprising: a first nucleic acid sequence encoding a chimeric antigen receptor (CAR), wherein the CAR comprises one or more antigen binding domains of a first bispecific antibody, a transmembrane domain, and a CD3 zeta signaling domain, further wherein each antigen binding domain is selected from the group consisting of a human antibody, a humanized antibody, and an antigen binding fragment thereof; and a second nucleic acid sequence encoding a second bispecific antibody, wherein the second bispecific antibody does not comprise and is not linked to a transmembrane domain, wherein the first nucleic acid sequence comprises a nucleic acid sequence selected from the group consisting of SEQ ID NO: 20, SEQ ID NO: 21, and SEQ ID NO: 22, at least one antigen binding domain of the CAR binds to a tumor antigen, wherein the CAR further comprises a costimulatory signaling region comprising the intracellular domain of a costimulatory molecule selected from the group consisting of CD27, CD28, 4-1BB, OX40, CD30, CD40, PD-1, lymphocyte function-associated antigen-1 (LFA-1), CD2, CD7, LIGHT, NKG2C, B7-H3, CD83, and any combination thereof, the cell is a T cell, wherein the second bispecific antibody encoded by the second nucleic acid sequence comprises a human antibody, or an antigen binding fragment thereof, the second bispecific antibody encoded by the second nucleic acid sequence comprises an antigen binding domain that binds a T cell antigen.
Claims 1-19 of U.S. Patent No. 10,696,749 do not teach that the first and second nucleic acids are lentiviral vectors.
Tammana et al. teaches transduction of T cells using lentiviral vectors expressing anti-CD19 CAR (abstract and Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made and one of ordinary skill in the art would have been motivated to have transduced T cells using lentiviral vector in view of Tammana. One of ordinary skill in the art would have a reasonable expectation of success because  Tammana et al. teaches that T cells can be transduced by lentiviral vectors (abstract and Fig. 1). 

10.	Claims 48-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,765,156, in view of Tammana (Human Gene Therapy, 2010, 21:75-86).
Claims 1-12 of U.S. Patent No. 9,765,156 disclose a method for stimulating a T cell-mediated immune response to a tumor cell population or tumor tissue in a mammal, the method comprising administering to the mammal an effective amount of a T cell, wherein the T cell is genetically modified to coexpress a CAR and a bispecific antibody, wherein the CAR comprises a tumor antigen binding domain, a transmembrane domain, and a CD3 zeta signaling domain, further wherein the tumor antigen binding domain is selected from the group consisting of a human antibody, a humanized antibody, and an antigen binding fragment thereof, thereby stimulating a T cell-mediated immune response to the tumor cell population or tumor tissue in the mammal, and wherein the bispecific antibody comprises a domain that binds a T cell antigen and does not comprise a transmembrane domain, wherein the CAR comprises a polypeptide encoded by the nucleic acid sequence selected from the group consisting of SEQ ID NOs: 20, SEQ ID NO: 21, and SEQ ID NO: 22, the bispecific antibody comprises a domain that binds a T cell antigen and does not comprise a transmembrane domain, the bispecific antibody comprises a polypeptide encoded by the nucleic acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17, SEQ ID NO: 18, and SEQ ID NO: 19. SEQ ID NO:1 is Blinatumomab which binds both CD19 and CD3
Claims 1-12 of U.S. Patent No. 9,765,156 do not teach that the first and second nucleic acids are lentiviral vectors.
Tammana et al. teaches transduction of T cells using lentiviral vectors expressing anti-CD19 CAR (abstract and Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made and one of ordinary skill in the art would have been motivated to have transduced T cells using lentiviral vector in view of Tammana. One of ordinary skill in the art would have a reasonable expectation of success because  Tammana et al. teaches that T cells can be transduced by lentiviral vectors (abstract and Fig. 1). 
The instant claims are not protected by 35 USC 121, because the instant application was not filed before the issuance of US Patent No. 9,756,156. See MPEP 804.01.

11.	Claims 48-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-10 and 12-22 of copending Application No. 15/754,227, in view of Tammana (Human Gene Therapy, 2010, 21:75-86).
This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-5, 7-10 and 12-22 of copending Application No. 15/754,227 disclose a method of metabolically enhancing a tumor specific T cell, comprising: introducing a first nucleic acid encoding a chimeric antigen receptor (CAR) into a T cell in vitro to obtain a CAR T cell, wherein the CAR comprises an antigen binding domain that binds to CD19, a transmembrane domain, and an intracellular signaling domain of a 4-1BB molecule; arming the CAR T cell with a bispecific antibody, wherein the bispecific antibody binds to an antigen on a tumor cell and binds CD3 on the CAR T cell, wherein introducing the first nucleic acid comprises electroporating the first nucleic acid into the cell, wherein the first nucleic acid comprises an mRNA, arming the CAR T cell comprises introducing a second nucleic acid encoding the bispecific antibody into the CAR T cell, the bispecific antibody comprises an anti-CD3 antibody, wherein introducing the second nucleic acid comprises electroporating the second nucleic acid into the cell, wherein the second nucleic acid comprises an mRNA.  
Claims 1, 3-5, 7-10 and 12-22 of copending Application No. 15/754,227 do not teach that transducing T cells with lentiviral vectors.
Tammana et al. teaches transduction of T cells using lentiviral vectors expressing anti-CD19 CAR (abstract and Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made and one of ordinary skill in the art would have been motivated to have transduced T cells using lentiviral vector in view of Tammana. One of ordinary skill in the art would have a reasonable expectation of success because  Tammana et al. teaches that T cells can be transduced by lentiviral vectors (abstract and Fig. 1). 
  
12.	Claims 48-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 16, 24, 34, 56, 56, 71 and 95 of copending Application No. 17/046,253, in view of Tammana (Human Gene Therapy, 2010, 21:75-86).
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 16, 24, 56, 56, and 71 of copending Application No. 17/046,253 discloses a viral vector and an engineered immune cell comprising the viral vector, wherein the viral vector comprising: a first polynucleotide comprising a constitutive promoter operably linked to a nucleic acid encoding at least one transgene, wherein one of the at least one transgenes encodes a receptor fusion protein; and a second polynucleotide comprising an inducible promoter operably linked to a nucleic acid encoding an effector, wherein the transgene encodes a receptor fusion protein that is a chimeric antigen receptor (CAR) comprising an extracellular antigen-binding domain capable of specifically binding a cognate antigen and an intracellular signaling domain, and the second nucleic acid encodes a BiTE that binds CD3, wherein the viral vector is lentiviral vector. 
Claims 1, 2, 16, 24, 56, 56, and 71 of copending Application No. 17/046,253 do not disclose that the immune cell is T cell.
Tammana et al. teaches transduction of T cells using lentiviral vectors expressing anti-CD19 CAR (abstract and Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made and one of ordinary skill in the art would have been motivated to have used T cells as immune cells in the method of the copending application in view of Tammana. One of ordinary skill in the art would have a reasonable expectation of success because Tammana et al. teaches that T cells can be transduced by lentiviral vectors encoding CAR (abstract and Fig. 1). 

Conclusion
13.	No claims are allowed. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG SANG/Primary Examiner, Art Unit 1643